DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0051153-A (0051153 hereinafter), in view of KR-10-0965768 B1 (0965768 hereinafter).
It is noted that machine translations of the two KR patent documents are submitted herewith, and the rejection below cites the relevant sections in those documents.  Also noted is the figure numbers therein refer to the figures below them, usually appearing on the next page.
As to claim 1, 0051153 discloses a memory apparatus comprising a plurality of memory banks storing data (Fig. 8B, B1-B4); and a memory controller (such as 162, Fig. 2, pg. 4 last para.) configured to allocate addresses for accessing the plurality of memory banks according to a bit unit of the data (Fig. 8B, Txx seen as bit units); wherein the memory controller processes N-bit data by allocating addresses in A-bit units for some of the plurality of memory banks, and allocating addresses in B-bit units for the other memory banks (where N=A+B; Figs. 8A and 8B; pg. 7 paras. 3-8, noting that certain total N-bit data can be allocated in parts to different banks, such as indicated at 814a, 824a, and 834a).
0051153 does not specify that the total data consisting of two parts can be 10 bit data of 8 and 2 bits.  However, 0965768 describes an analogous memory bank system, where different bit width data size banks can be used for prefetch of data, pg. 7 paras. 1-7, Fig. 4.  It would have been clear to one of skill in the art, that given 16-bit, 8-bit, and 4-bit banks, a 2-bit bank would have been a logical extension of that idea, and would have been useful in systems which include an extra 2-bits of data as used in the prior art.  As an example, applicants own admitted prior art in the Background of the Invention admits a prior use of storing 2 out of 10 bits for image data.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use 8 bit data in some banks, and 2 bit data in others, as recited, because it was known to set up banks with such different bit data width, and would have been recognized as useful in the system of 0051153 which includes extra data to be stored in different banks.
As to claims 2-4, it would have been clear in the prior art combination described, that 8-bit and 2-bit data are stored in certain banks, and to control which of those banks to access as recited.
As to claims 14 and 15, the 0051153 and 0965768 prior art combination described above teaches the data processing method and computer readable medium therefor, substantially as described and cited above.
Allowable Subject Matter
Claims 5-13, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2016/0065973	Chroma cache with separate 2 and 8 bit portions.
2016/0057437	Image processing of 8 bit, and 10 bit as combining 8 and 2 bit data.
2011/0102447	Address mapping with 10 bit data divided into 8 and 2 bit parts.
2006/0253640	Variable width memory using banks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        September 11, 2021